Case 3:17-cv-01375-DMS-MDD Document 661-2 Filed 03/08/19 PageID.37666 Page 1 of 3




                     EXHIBIT A
  Case 3:17-cv-01375-DMS-MDD Document 661-2 Filed 03/08/19 PageID.37667 Page 2 of 3


Jeffrey Matthews

From:                           Matt Warren <matt@warrenlex.com>
Sent:                           Thursday, March 7, 2019 8:38 PM
To:                             Betty Chen
Cc:                             QE-Qualcomm-SDCal-1375; Service-CSM-QC-Apple-CM@cravath.com; Qualcomm-
                                JonesDay-SDCal1375; Apple_Qualcomm_FRService_SDCA_1375; WH Qualcomm-Apple
                                SDCal 1375 Service List
Subject:                        Re: AvQ 1375: trial subpoena for Mr. Sivasithambaresan



Ms. Chen:

I write in response to the email below and your other email of today including courtesy copies of trial
subpoenas to me and to Mr. Sivasithambaresan. I am deeply disappointed in the conduct of Apple's attorneys.

Although I do not have a copy of today's transcript and thus do not fully understand what are evidently charges
Apple's attorneys have made against me, from published reports on the Internet, it appears that Apple's
attorneys have alleged to the Court that I have improperly coordinated with counsel for Qualcomm in this
matter. Setting aside whether any communication with them would be improper, that charge is false; as I told
Mr. O'Neill of WilmerHale when we spoke this morning just after 8:00 a.m. PST, I have not spoken regarding
this matter to any counsel for Qualcomm, or any other representative of Qualcomm. I will add that I have not
communicated regarding this matter in any way, directly or indirectly, with counsel for Qualcomm or any other
representative of Qualcomm—until just now, in this email, in response to an email you sent to me that included
counsel for Qualcomm. After this, I do not plan to have any further communications with counsel for
Qualcomm until this matter is resolved.

By continuing to pursue these false charges, and by now seeking to turn me into a witness, counsel for Apple
has given me no choice but to retain counsel of my own. My counsel will contact you as soon as possible. In the
meantime, I hope that counsel for Apple will reconsider their current path, and seek to litigate Apple's case on
the merits, rather than through false allegations.

Best Regards,
Matt Warren

On Thu, Mar 7, 2019 at 5:54 PM Betty Chen <bchen@fr.com> wrote:

 Matt,



 Attached please find a trial subpoena for Mr. Sivasithambaresan. Please confirm that you accept service of the
 subpoena.



 Thanks,

 Betty

                                                       1
 Case 3:17-cv-01375-DMS-MDD Document 661-2 Filed 03/08/19 PageID.37668 Page 3 of 3



Betty Chen :: Principal :: Fish & Richardson P.C.
650 839 5067 direct :: 512 694 3721 cell




                                                2
